Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Applicant’s drawings and information disclosure statements filed November 2, 2021 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,688,102 B2; and claims 1-10 of U.S. Patent No. 10,987,358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a method of treating migraine comprising administering a combination of a meloxicam and a rizatriptan to a human being in need thereof wherein the combination is administered at the earliest sign of migraine pain, and the patented applications teach the same methods of treating migraine with the same combination with a specific dosage range of the two active agents.
Note the present application’s two active agents are broad, thus encompasses the patented applications’ dosage range of the active agents.
s 1-16, 18 and 19 are not allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-29 of U.S. Patent No. 10,137,131 B2; claims 1-18 of U.S. Patent No. 10,471,014 B2; claims 1-26 of U.S. Patent No. 10,265,324 B2; claims 1-24 of U.S. Patent No. 1010,471,069 B2; claims 1-24 of U.S. Patent No. 10,485,871 B2; claims 1-25 of U.S. Patent No. 10,512,692 B2; claims 1-30 of U.S. Patent No. 10,512,693 B2; claims 1-24 of U.S. Patent No. 10,532,101 B2; claims 1-25 of U.S. Patent No. 10,537,642 B2; claims 1-25 of U.S. Patent No. 10,517,950 B2; claims 1-21 of U.S. Patent No. 10,561,664 B2; claims 1-25 of U.S. Patent No. 10,583,144 B2; claims 1-25 of U.S. Patent No. 10,695,430 B2; claims 1-25 of U.S. Patent No. 10,702,602 B2; claims 1-22 of U.S. Patent No. 10,729,696 B2; claims 1-25 of U.S. Patent No. 10,729,697 B2; claims 1-25 of U.S. Patent No. 10,722,774 B2; claims 1-25 of U.S. Patent No. 10,722,583 B2; claims 1-25 of U.S. Patent No. 10,729,774 B2; claims 1-28 of U.S. Patent No. 10,758,617 B2; claims 1-28 of U.S. Patent No. 10,799,588 B2; claims 1-27 of U.S. Patent No. 10,780,165 B2; claims 1-28 of U.S. Patent No. 10,780,166 B2; claims 1-28 of U.S. Patent No. 10,758,618 B2; claims 1-28 of U.S. Patent No. 10,821,281 B2; claims 1-28 of U.S. Patent No. 10,821,182 B2; claims 1-28 of U.S. Patent No. 10,933,137 B2; claims 1-30 of U.S. Patent No. 10,940,153 B2; claims 1-28 of U.S. Patent No. 11,020,483 B2; claims 1-28 of U.S. Patent No. 11,013,805 B2; claims 1-28 of U.S. Patent No. 11,013,806B2; claims 1-23 of U.S. Patent No. 11,045,549 B2; and claims 1-25 of U.S. Patent No. 11,185,550 B2.  Although the only difference between the present claims and the patented claims lie in that the patented claims have additional agents are combined with meloxicam and rizatriptan.
The patented claims would anticipate the present claims because the present claims recite “comprising” and thus opens the claims to the inclusion of additional agents.
Claims 1-16, 18 and 19 are not allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims of copending Application No. 17/318,691 (reference application); all the claims of copending Application No. 17/325,626 (reference application); all the claims of copending Application No. 17/360,574 (reference application); all the claims of copending Application No. 17/388,805 (reference application); all the claims of copending Application No. 17/392,456 (reference application) and all the claims of copending Application No. 17/404,129 (reference application);. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the copending applications’ claims and the patented applications’ claims lie in that the copending claims have additional agents that are combined with meloxicam and rizatriptan.
The copending applications’ claims would anticipated the present applications’ claims because the present applications’ claims recite “comprising” and thus opens the claims to the inclusion of additional agents.
s 1-19 are not allowed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629